Case 2:18-cv-05741-DMG-PLA Document 311 Filed 12/08/20 Page 1 of 1 Page ID #:18667

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 18-5741-DMG (PLAx)                                         Date   December 8, 2020
 Title             LUCAS R., et al. v. ALEX AZAR, et al.




 Present: The                     Sheri Pym, United States Magistrate Judge
 Honorable
                Kimberly Carter                                None                             None
                 Deputy Clerk                        Court Reporter / Recorder                Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:



 Proceedings:                 (In Chambers) Order Setting Further Settlement Conference



       On June 12, 2019, September 25, 2019, and December 11, 2019, the court held
settlement conferences in this matter, and also held follow up telephonic conferences.
The court now sets a further settlement conference for December 22, 2020 at 9:30 a.m.
In light of the ongoing COVID-19 pandemic, the settlement conference will be held via
Zoom. Counsel shall communicate with the courtroom deputy clerk regarding
procedures for joining the conference.

       Since it has been some time since the last settlement conference, no later than five
court days prior to the settlement conference, the parties shall submit supplemental
settlement conference statements (and supplemental confidential addenda) updating the
court on the status of their settlement efforts and their settlement positions, following the
procedures set forth in paragraphs 10 and 12 of the April 30, 2019 Order re Settlement
Conference. The parties and counsel excused from attending the prior conferences are
likewise excused from attending the December 22, 2020 conference. All other terms of
the court’s Order re Settlement Conference remain in effect.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
